Filed 3/29/22 P. v. Monroy CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                   2d Crim. No. B315832
                                                            (Super. Ct. No. 20MH-0185)
      Plaintiff and Respondent,                              (San Luis Obispo County)

 v.

 ROBERT MONROY,

      Defendant and Appellant.


       Defendant Robert Monroy is an Offender with a Mental
Health Disorder (OMD) committed to the Department of State
Hospitals at Atascadero (DSH) in April of 2020 as a condition of
parole. DSH obtained an order compelling defendant’s
involuntary treatment with antipsychotic medication pursuant to
In re Qawi (2004) 32 Cal.4th 1. The court granted DSH’s petition
to renew the order on October 15, 2021. (Pen. Code, § 1370, subd.
(a)(2)(B)(i).) Defendant timely appealed.
       We appointed counsel to represent defendant in this court.
Appointed counsel filed an opening brief pursuant to People v.
Wende (1979) 25 Cal.3d 436 (Wende) that states the case and
facts but raises no specific issues. Wende review, however, is
available only in a first appeal of right from a criminal conviction.
(People v. Serrano (2012) 211 Cal.App.4th 496, 501 (Serrano);
Conservatorship of Ben C. (2007) 40 Cal.4th 529, 543-544; People
v. Taylor (2008) 160 Cal.App.4th 304.) Defendant is not entitled
to Wende review because he appeals an order requiring
involuntary medication, not his conviction on the criminal
charges brought in connection with his commitment offense. We
will proceed with this appeal pursuant to the standards we
enunciated in Serrano for this reason.
       We notified defendant of his right to submit written
argument on his own behalf pursuant to Serrano. Defendant
submitted a brief contending the Haldol injections administered
by DSH violate his free exercise of religion. The United States
Constitution (first and fourteenth Amendments) and California
Constitution (Cal. Const. art. 1, § 4) prohibit involuntary
medication that burdens a patient’s free exercise of religion,
unless a compelling state interest outweighs the patient’s
interests in religious freedom. (People v. Woody (1964) 61 Cal.2d
716, 718; State Dept. of State Hospitals v. A.H. (2018) 27
Cal.App.5th 441, 446-447.) We review the court’s order for
substantial evidence. (People v. Avila (2009) 46 Cal.4th 680, 701;
People v. Jones (1990) 51 Cal.3d 294, 314.)
       The State of California has a compelling interest under the
doctrine of parens patrie to care for persons unable to care for
themselves and to prevent an individual from harming himself or
others. (In re Qawi, supra, 32 Cal.4th at pp. 15-16.) The
evidence credited by the trial court is sufficient to find a
compelling interest in medicating defendant involuntarily. A
DSH psychiatrist testified defendant’s exhibited psychosis and
disorganized thinking prior to receiving his current regimen. He
would simply stand naked or lie on the floor of his cell, unable to


                                 2
perform activities of daily living (ADLs) or to participate in
programs that would enable him to eventually leave the hospital
and re-enter society. The low doses of Haldol administered by
DSH ended these behaviors and restored his functionality.
                           DISPOSITION
      The judgment (i.e., the Qawi order permitting involuntary
administration of antipsychotic medication) is affirmed.
      NOT TO BE PUBLISHED.




                                   PERREN, J.

We concur:



     GILBERT, P.J.



     TANGEMAN, J.




                               3
                  Jacquelyn H. Duffy, Judge
           Superior Court County of San Luis Obispo
               ______________________________

     Rudy Kraft, under appointment by the Court of Appeal, for
Defendant and Appellant.
     No appearance for Plaintiff and Respondent.




                              4